Citation Nr: 1215005	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  94-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for residuals of a shell fragment wound of the left thigh before July 3, 1997.  

(The claims of service connection for a back disability, bilateral hearing loss, tinnitus, and a disability manifested by balance problems will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:  Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to December 1970.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 1993 of Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2000 and November 2003, the Board remanded the case to the RO for additional development.  

In a decision in July 2006, the Board denied the claim for a rating higher than 40 percent for residuals of a shell fragment wounds of the left thigh, and granted a higher rating for posttraumatic stress disorder.  The Veteran then appealed the Board's decision, as to the rating of the shell fragment wound only to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in August 2008, the Court vacated in part the Board's decision of July 2006, pertaining to the claim for increase for the residuals of a shell fragment wound of the left thigh, and remanded the case to the Board for further adjudication consistent with the Court's decision.  

In a decision in April 2010, the Board granted a 50 percent rating for residuals of a shell fragment wound of the left thigh from July 3, 1997, but denied a rating higher than 40 percent for the shell fragment wound residuals before July 3, 1997.  The Veteran appealed the Board's decision to the Court, in part, as to the denial of a rating higher than 40 percent for the shell fragment wound of the left thigh before July 3, 1997.  In an Order in February 2011, the Court granted a Joint Motion of the parties - the Secretary of VA and the Veteran - and vacated the Board's decision in part and remanded the case to the Board for readjudication consistent with the Joint Motion. 



As noted in the Board decisions of July 2006 and April 2010, the record raises the issue of whether a separate rating is assignable for each of the scars associated with the service-connected wound residuals, which is referred to the RO for appropriate action. 


FINDING OF FACT

Before July 3, 1997, the residuals of a shell fragment wound of the left thigh involved injury to Muscle Group XIII and to Muscle Group XIV in the same anatomical region and affected the left knee joint, and the injury to each muscle group was moderately severe. 


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for residuals of a shell fragment wound of the left thigh before July 3, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5256, 5313, 5314 (effective before July 3, 1997).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 


(1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided substantial, content-complying VCAA notice by letters, dated in June 2002, in May 2004, and in October 2009.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or authorization for VA to obtain such records on his behalf.  In October 2009, he was notified of the provisions regarding the degree of disability and effective date of the disability.  





As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

To the extent that the VCAA notice came after the initial adjudication of the claim in December 1993, which was prior to the enactment of the VCAA, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial, content-complying VCAA notice, the claim was readjudicated as evidenced, for example, by the supplemental statement of the case, dated in January 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records.  The RO attempted to obtain private records identified by the Veteran, such as those from Dr. A.L., in support of his claim, but the records were unavailable.  In February 1996, Dr. A.L. indicated that he did not have any records.  The Veteran was notified of this by letter in June 1996 letter.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in November 1993, in April 1998, and in July 2002, specifically to evaluate the severity of the shell fragment wound residuals of the left thigh. 


As the examinations contain the Veteran's medical history and findings, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.     

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(g) (1996).
 


For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. §§ 4.54, 4.56(c) (1996).

Guidance for evaluating muscle injuries caused by various missiles and other projectiles is governed by 38 C.F.R. § 4.56.  The provisions of 38 C.F.R. § 4.56 in effect prior to July 3, 1997, in pertinent part, state:

(b).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.

(d).   Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:  

(2) Moderate disability of muscles -- (i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

(iii) objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  


Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles - (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, and if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles - (i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  



(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  



(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Before July 3, 1997, when a shell fragment wound involved injury to more than one muscle group, as in the case, certain rating principles applied under 38 C.F.R. § 4.55.  Under 38 C.F.R. § 4.55, in pertinent part, muscle injuries in the same anatomical region will not be combined, but instead the rating for the major group will be elevated from moderate to moderately severe or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity; and that two or more severe muscle injuries affecting the motion (particularly strength of motion) about a single joint may be combined, but not in combination receive more than the rating for ankylosis of that joint at an "intermediate" angle. 

Under Diagnostic Code 5313, injury to the posterior thigh group, a 10 percent rating was assigned for moderate muscle injury, and a 30 percent rating was assigned where the injury was moderately severe, and a 40 percent rating was assigned for a severe injury to Muscle Group XIII.  38 C.F.R. § 4.73. Diagnostic Code 5313 (1996).  

Under Diagnostic Code 5314, a 10 percent rating was assigned for moderate muscle injury, a 30 percent rating was assigned where the injury was moderately severe, and a 40 percent rating was assigned for a severe injury to Muscle Group XIV.  38 C.F.R. § 4.73 (1996).

The service treatment records and the report of VA examination in November 1993 show that the Veteran suffered a through and through gunshot wound to the left thigh that penetrated the quadriceps muscle and on VA examinations in 1998 and July 2002 the hamstring muscles were involved and the left knee joint was affected.  


For example, the VA examiner in 1998 observed weakness of the left knee extensor muscle quadriceps and the left knee flexor muscle hamstring.  The range of motion of the left knee was from 0 degrees of extension to 110 degrees of flexion, which was moderately painful.  At the time of the VA examination in 2002, the Veteran complained of decreased left leg strength with occasional knee giving away during ambulation, and on examination there was weakness with flexion and extension of the left knee.  The range of motion of the left knee was from 0 degrees of extension to 118 degrees of flexion.  

From this evidence, the Board finds that the wound involved two muscle groups that affected a single unankylosed joint, namely, the left knee joint.  

Under the criteria in effect before July 3, 1997, the Veteran argues that he is entitled to a 50 percent rating on the basis that the injury to each Muscle Group was severe.  He asserts that a 40 percent rating for severe injury to Muscle Group XIII, when combined with a 40 percent rating for severe injury to Muscle Group XIV, would yield a 60 percent rating using the Combined Ratings Table under 38 C.F.R. § 4.25.  Further, he recognizes that the old governing regulations state that two severe muscle disabilities, in combination, may not receive more than the rating for ankylosis of that joint at an "intermediate" angle (see 38 C.F.R. § 4.55(b) (1996)), or 50 percent in this case.  The rating for unfavorable ankylosis of the knee joint is 60 percent; ankylosis of the knee joint in flexion between 20 degrees and 45 degrees is 50 percent; ankylosis of the knee joint in flexion between 10 degrees and 20 degrees is 40 percent; and favorable ankylosis of the knee joint, in full extension or in slight flexion between 0 degrees and 10 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1996).  In short, the Veteran maintains that his disability warrants the maximum rating of 50 percent before July 3, 1997.  







The Board agrees that under Diagnostic Code 5313 and Diagnostic Code 5314, if each of the Veteran's muscle group injuries were severe, or 40 percent disabling each, after applying the provisions of 38 C.F.R. § 4.56, then the governing regulation for evaluating more than one muscle group in the same anatomical region affecting the motion of a single joint under 38 C.F.R. § 4.55 dictates that a 50 percent rating is to be assigned, because a 50 percent rating is not more than the rating for ankylosis of that joint at an intermediate angle.  

Otherwise, if the muscle group injuries were each moderately severe after applying 38 C.F.R. § 4.56, then a rating higher than 40 percent would not be warranted, because in that circumstance the provision of 38 C.F.R. § 4.55 dictates that the evaluation would be obtained by elevating the major muscle group from moderately severe (30 percent) to severe (40 percent) under either Diagnostic Code 5313 or Diagnostic Code 5314, whichever is the major group.  As noted previously, this was the method by which the Board in its decision in July 1982 decision granted a 40 percent rating.  

Where one muscle group injury is severe and the other muscle group injury is moderately severe under 38 C.F.R. § 4.56, the major group cannot be elevated beyond severe (40 percent), because that is the maximum rating available under Diagnostic Codes 5313 and 5314, and therefore the 40 percent rating would be appropriate.  

The Veteran's disability was rated 40 percent before July 3, 1997, and had been rated 40 percent since March 1980.  Under the rating criteria in effect before July 3, 1997, in order to obtain a rating higher than 40 percent, that is, the maximum 50 percent rating allowed under the regulations as discussed above, both muscle groups involved must be classified as severe. 






The question presented is: in terms of the application of the rating criteria in effect before July 3, 1997, are both of the Veteran's muscle group injuries severe?  If so, a 50 percent rating is warranted, if not, the rating should be 40 percent.  

In terms of classifying the muscle group injuries as moderate, moderately severe, and severe, the Board notes that service treatment records show that the Veteran sustained a gunshot wound to the left thigh in Vietnam in December 1969.  The wound was in the anterior lateral and anterior medial thigh, as well as in the lateral aspect of the popliteal fossa.  There was no bone or artery involvement.  The wound was debrided, and there was delayed closure of the wounds for several days after which the wound were minimally re-debrided.  

The Veteran did develop an infection, which was treated successfully with a six-day course of antibiotics.  The Veteran was then sent to the United States.  In March 1970, the Veteran complained of persistent weakness of the left knee.  In October 1970, it was noted that the residuals of the wound resulted in a limp, requiring the use of a cane.  Electromyogram testing in October 1970 showed injury to the common peroneal nerve with minimal motor functional loss.  X-rays in October 1970 showed numerous metallic fragments.  Upon discharge from service, the Veteran was given a physical profile that included L-3.  

After service, VA records in 1972, 1980, and 1981 show muscle deformity of the left thigh with extensive scarring (scars measuring up to 16 cm.), impaired strength in the extensor and flexor motions of the knee, and small metallic fragments in the soft tissue of the mid-thigh by X-ray.  

On VA examination in November 1993, there were surgical scars in the lateral thigh and anterior thigh measuring 8 cm. and 10 cm., respectively, as well as a 4 cm. scar in the popliteal area that was made for drainage.  There was atrophy of the left thigh when compared with the right thigh, namely, a 2 cm. difference on the left side than the right side.  A patellar retraction test was positive bilaterally.  There was no sensation in the area of scar adhesions.  


There was no damage to tendons, bones, joints, or nerves.  Strength was good to the left quadriceps with diffuse tenderness in the muscles.  

On VA examination in April 1998, there was a history of left leg pain, precipitated by prolonged standing or walking.  The entrance and exit scars were in the left posterior thigh and the left anterior thigh.  There was moderate loss of subcutaneous tissue at the sites of the scars.  There was nerve damage and a 2 cm. muscle atrophy of the left thigh.  

There was mild weakness of the left knee extensor muscle quadriceps with a grade of 4 out of 5 and a mild weakness of the left knee flexor muscle hamstring with a grade of 4 out of 5.  There was moderately painful range of motion of the left knee joint.  X-rays showed a metallic fragment in the posteromedial thigh.  

On VA examination in July 2002, the Veteran complained that his left leg had worsened since his examination in 1998.  He complained of pain and numbness in each lower extremity.  He described occasional left knee instability when walking.   Muscle testing of the knee extensors and flexors were both 4 out of 5.  There was pain with movement of the knee, as well as easy fatigability and weakness.  A nerve conduction study showed axonal neuropathy of the left peroneal nerve.  The diagnoses were residuals of a wound to the left thigh with residual metallic fragments and weakness of the left leg and axonal neuropathy of the left peroneal nerve secondary to the injury to the left thigh.  

The totality of the medical evidence of record shows that the Veteran's muscle group injuries involved a through and through wound, and as such are rated at no less than a moderate injury.  38 C.F.R. § 4.56 (b), (d) (1996).  

Further, the wound in service was debrided and involved infection, albeit of short duration, and that since then there appears to have been the presence of such cardinal signs and symptoms of muscle disability such as loss of power, weakness, and fatigue-pain.  


There was also atrophy of the left thigh, when compared with the right thigh.  Given such observations, the Board finds that each muscle group is productive of at least moderately severe disability under the criteria in effect before July 3, 1997.  38 C.F.R. § 4.56(c).  

The question then is whether both muscle group injuries may be classified as a severe in order that a 50 percent rating may be assigned under the applicable criteria in effect before July 3, 1997.  38 C.F.R. § 4.56(d) (1996).  

In reviewing the evidence, the Board finds that neither of the Veteran's muscle group injuries is productive of severe disability before July 3, 1997.  There is the history of a through and through wound, but the records do not show extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization, which is indicative of severe muscle disability.  Further, there is no evidence of extensive ragged, depressed, and adherent scars.  While there were three scars noted on the examinations of varying lengths, the scars were shown to be linear and minimally depressed.  The VA examiner in November 1993 stated that there was no sensation in the area of scar adhesions, yet on subsequent examinations, it was reported both that scars were adherent and scars were non-adherent.  In any case, without extensive ragged scarring, the Veteran's scar residuals are not indicative of severe muscle disability.  

Further, while X-rays do show a retained fragments, there is no objective evidence of moderate or extensive loss of deep fascia or muscle substance.  The VA examiner in 1998 stated that there was moderate loss of subcutaneous tissue on the scar areas, but the VA examiner in 1993 found that in terms of tissue loss, there was 2 cm. less in the left thigh than in the right thigh (when measuring the circumference of the thighs), and the VA examiner in 2002 noted only mild subcutaneous tissue loss.  This disability picture does not demonstrate moderate or extensive loss of deep fascia or muscle substance.  




Also, while neuropathy of the left peroneal nerve has been shown on testing, motor testing showed that the Veteran's strength was either normal or 4 out of five on the 1998 and 2002 examinations, which in the Board's view does not reflect severe impairment of function.  

The Board made a similar finding in a decision in July 1982.  In fact, in its 1982 decision, the Board granted a 40 percent for the residuals of the shell fragment wound on the basis that the governing laws and regulations provided that muscle injuries in the same anatomical region were not to be combined, but that the rating of the major group affected would be elevated to severe from moderately severe for the 40 percent rating under a single diagnostic code.  (It is noted that the Board had identified Muscle Group XIII as the major group rather than Muscle Group XIV, and that in implementing the Board decision the RO in an October 1985 rating decision kept the rating under Diagnostic Code 5314 for Muscle Group XIV.) 

In consideration of the foregoing, the assigned 40 percent rating for the residuals of the shell fragment wound of the left thigh under Diagnostic Code 5314 does not equate to a severe injury to Muscle Group XIV, but that the injuries to both muscle groups involved, in the aggregate or in toto, equated to a severe injury after application of the regulations governing the evaluation of more than one muscle group, wherein the rating for the major muscle group is elevated from moderately severe to severe.  

For these reasons, the type of injury, history and complaint, and the objective findings do not more nearly approximate or equate to severe muscle disability to each muscle group.  Before July 3, 1997, the Board finds that the residuals of a shell fragment wound of the left thigh involve injury to Muscle Group XIII and Muscle Group XIV, which are located in the same anatomical region and affect the same joint, and that each muscle group injury was productive of no more than a moderately severe disability which is elevated to severe, warranting a 40 percent rating.    



The Board's finding does not contradicted in the Board's decision in July 2006, which was subsequently vacated by the Court.  In that decision, the Board found that the residuals of the shell fragment wound of the left thigh were severe, but also acknowledged that the residuals involved more than one muscle group and listed Diagnostic Codes 5313 and 5314 in its "Conclusions of Law" section.  

The Board did not at that time discuss the severity of each muscle group injury under the appropriate criteria of 38 C.F.R. § 4.56 - it merely stated that 40 percent was the maximum allowed under 38 C.F.R. § 4.73, Diagnostic Codes 5313 and 5314 - and the Board did not specifically discuss application of the governing regulation for evaluating more than one muscle group injury under 38 C.F.R. § 4.55.  

As for the argument in the joint motion that the Court in its Memorandum Decision in August 2008 had "adopted" the Board's finding of a severe injury to Muscle Group XIV, the Court characterized the Board's analysis as "limited" and noted the Board's failure to discuss all potentially applicable regulations, including 38 C.F.R. § 4.55.  The Court did not reverse the Board decision, rather the Court remanded the matter to the Board to resolve the factual question of the appropriate disability rating.  In other words, the Court did not hold that the injury to Muscle Group XIV was severe under 38 C.F.R. § 4.56.  

For the above reasons, under the rating criteria in effect before July 3, 1997, a rating higher than 40 percent rating is not assignable.












Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for evaluating muscle injury reasonably describe the Veteran's disability level and symptomatology from a left thigh shell fragment wound, and provide for a higher rating for the most severe symptoms.  As the disability picture is encompassed by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

(The Order follows on the next page.).









ORDER

A rating higher than 40 percent for residuals of a shell fragment wound of the left thigh before July 3, 1997, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


